12-1930-pr
         Stinn v. United States

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                              SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1,
2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON
ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 20th day of March, two thousand thirteen.
 5
 6       PRESENT: JOHN M. WALKER, JR.,
 7                RICHARD C. WESLEY,
 8                CHRISTOPHER F. DRONEY,
 9
10                                     Circuit Judges.
11
12
13
14       BRADLEY J. STINN,
15
16                                     Petitioner-Appellant,
17
18                      -v.-                                                12-1930-pr
19
20       UNITED STATES OF AMERICA,
21
22                                     Respondent-Appellee.
23
24
25       FOR APPELLANT:                DAVID W. SHAPIRO, Boies, Schiller &
26                                     Flexner LLP, Oakland, CA.
27
28       FOR APPELLEE:                 SAMUEL P. NITZE, Assistant United States
29                                     Attorney (Susan Corkery, James G.
30                                     McGovern, Assistant United States
31                                     Attorneys, on the brief), for Loretta E.
32                                     Lynch, United States Attorney for the
33                                     Eastern District of New York, Brooklyn,
34                                     NY.
1         Appeal from the United States District Court for the
2    Eastern District of New York (Gershon, J.).
3
4        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED

5    AND DECREED that the judgment of the district court be

6    AFFIRMED.

7        On August 14, 2012 we granted Petitioner-Appellant

8    Bradley J. Stinn a certificate of appealability to consider

9    whether Skilling v. United States, 130 S. Ct. 2896 (2010),

10   affected his conviction.   We assume the parties’ familiarity

11   with the underlying facts, the procedural history, and the

12   issues presented for review.

13       Absent a showing of actual innocence, Stinn has

14   procedurally defaulted on his habeas petition.    See Bousley

15   v. United States, 523 U.S. 614, 621-22 (1998).    Stinn argues

16   that he is actually innocent because he was convicted under

17   a theory of honest-services fraud that Skilling made

18   constitutionally infirm.   We disagree.   Following an

19   exhaustive review of the record including Stinn’s

20   indictment, the government’s case-in-chief, and the district

21   court’s charge to the jury, we conclude that there is no

22   reasonable possibility that Stinn was convicted under a

23   theory of depriving his company of his honest services.

24   Accordingly, we deny Stinn’s petition for a writ of habeas

25   corpus.

                                    2
1       We have considered all of Stinn’s arguments on appeal

2   and find them to be without merit.   For the foregoing

3   reasons, the judgment of the district court is hereby

4   AFFIRMED.
5                              FOR THE COURT:
6                              Catherine O’Hagan Wolfe, Clerk
7
8




                                 3